DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.
 
Response to Amendment
The Amendments filed on November 25, 2020 have been entered.
Claims 1, 7-8 and 14-15, and 21 have been amended.
Claims 6, 13 and 20 have been cancelled.

Response to Arguments
Applicant’s arguments filed on November 25, 2020 have been considered but are not persuasive.

Applicant’s argument:  
Regarding the recited elements of independent claims 1, 8, and 15 of “determining a content maturity threshold for each of the viewers, wherein the content is withheld from being displayed to see Office Action page 13) that Jackson discloses the previously recited elements (i.e., of claims 6, 13, and 20) - having similarly recited functionality - of “determining a content maturity threshold for each of the viewers, wherein the content maturity threshold is associated with user content being viewable by each of the respective viewers” in such sections as col. 2, lines 27-37 (reproduced below for convenience).
Here in col. 2, Jackson describes that “a post’s score can be based off a reputational score of the post’s author”, and that this reputational score can be calculated in various ways. For example, Jackson teaches that the quality and quantity of comments the author receives on their post, or a similarly computed reputational score of each user that follows the author may be used to form the basis of the reputational score.
Although Applicants understand that Jackson discloses a ‘reputational score’ for each author, Applicants respectfully contend that this is not functionally equivalent to a  content maturity threshold nor is this reputational score used in the same way as the content maturity threshold of independent claims 1, 8, and 15. First, as noted, Jackson does not appear to describe the reputational score as a threshold for which content is displayed to the viewer.
Rather, the reputational score in Jackson is used to form the basis of the post’s score. In other words, if these mechanisms were contextually analogous to the functionality described in independent claims 1, 8, and 15, the content maturity threshold is what would be used to compute the maturity score of the content. However, this is not so. Rather, the maturity score for the content is determined separately from the content maturity threshold, such that the content maturity threshold is an individual threshold for each user as to how high (or low) the maturity score of the content must be Jackson does not use the reputational score in this way, but rather uses the reputational score of the author and/or other authors to determine the post’s original score.

Examiner’s response to applicant’s argument:
Examiner respectfully disagrees. Applicant argues that (“determining content maturity threshold for each of the viewers”) is not disclosed by Jackson without providing additional details, however Jackson teaches this subject matter ([Col. 2 Lines 27-37] A post's score can be based off of a reputational score of the post's author. The reputational score can be calculated based on several criteria, for example, a number of users that follow the author and a quantity and quality of comments that the author receives on his posts. The reputational score can also be based on a similarly computed reputational score of each user that follows the author).

Applicant argues that the newly amended subject matter of claim 1 ("the content is withheld from being displayed to respective ones of the first number of viewers and the respective ones of the second number of viewers until the maturity score for the content matches the content maturity threshold of the respective ones of the first number of viewers and the respective ones of the second number of viewers") is not taught by Harrang and Jackson without providing any additional detail.  However, as presented below, Lewis (US 9799081 B1) discloses such subject matter ([Col. 2 Lines 5-10] , determining other users of the set of associated users that had an interaction with the content item to determine an affinity score for each user, and selecting users for the subset of users with an affinity score that exceeds a threshold)([Col. 10 Lines 60-65]  determining an affinity score for each of the associated users and selecting associated users with an affinity score above a certain threshold for the subset)([Col. 12 Lines 53-59] A threshold can be set based on any suitable parameter, including, but not limited to, a certain percentage of the associate users, a relative number of similar interactions, by dividing the scores by each users number of interactions, a count of the content items each user interacts with, the number of different genres of content with which the user engages, etc)

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321- 22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

   Regarding claim 1, it recites the term “wherein the content is withheld from being displayed to respective ones of the first number of viewers and the respective ones of the second number of viewers until the maturity score for the content matches the content maturity threshold of the respective ones of the first number of viewers and the respective ones of the second number of viewers.” line. However in early limitation in claim 1, “if the calculated maturity score is above a predetermined threshold, causing the content to be viewable by a second number of viewers according to a maturity preference of the second number of viewers”, the applicant states that content maturity score depends on the number of viewers viewing the content to increase that score, then the applicant states the content can’t be displayed to viewers until the matching process (content maturity score matches viewer threshold). These two actions cannot be in one claim because they contradict each other and this would render the claim to be indefinite. 

Regarding claims 2-5, and 7, dependent claim are rejected based on their dependency from the rejected claim 1.

Regarding claim 8, it recites the term “wherein the content is withheld from being displayed to respective ones of the first number of viewers and the respective ones of the second number of viewers until the maturity score for the content matches the content maturity threshold of the respective ones of the first number of viewers and the respective ones of the second number of viewers.” line. However in early limitation in claim 1, “if the calculated maturity score is above a predetermined threshold, causing the content to be viewable by a second number of viewers according to a maturity preference of the second number of viewers”, the applicant states that content maturity score depends on the number of viewers viewing the content to increase that score, then the applicant states the content can’t be displayed to viewers until the matching process (content maturity score matches viewer threshold). These two actions cannot be in one claim because they contradict each other and this would render the claim to be indefinite. 

Regarding claims 9-12 and 14, dependent claim are rejected based on their dependency from the rejected claim 8.

Regarding claim 15, it recites the term “wherein the content is withheld from being displayed to respective ones of the first number of viewers and the respective ones of the second number of viewers until the maturity score for the content matches the content maturity threshold of the respective ones of the first number of viewers and the respective ones of the second number of viewers.” line. However in early limitation in claim 1, “if the calculated maturity score is above a predetermined threshold, causing the content to be viewable by a second number of viewers according to a maturity preference 

Regarding claims 16-19 and 21, dependent claim are rejected based on their dependency from the rejected claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Jackson et al (”Jackson”, US 8825759 B1) hereinafter Jackson, in view of Harrang et al. (“Harrang”, US 20100131385 A1) hereinafter Harrang, and further view of Lewis et al. (“Lewis”, US 9799081 B1) hereinafter Lewis. 

Regarding claim 1, Jackson teaches a method, by one or more processors, for managing the distribution of online content ([Col. 8 Lines 0-5] the server system distributes the post to other people) comprising: 
detecting content posted to an online channel, wherein the content is viewable by a first number of viewers ([Col. 3 Lines 35-55] first plurality of users {first number of viewers}, posting user, receive posts)([Col. 18 Lines 0-15] Fig. 5 Author user 502, post 506 {content}, backend server system 508, users 528a-d, subscribed users {first number of viewers}); 
calculating a maturity score for the content ([Col. 18 Lines 40-50] Fig. 5 Global scorer server system 510 determine a score for the post 506.); 
if the calculated maturity score is above a predetermined threshold, causing the content to be viewable by a second number of viewers according to a maturity preference of the second number of viewers determined by analyzing a maturity of previously consumed content by respective ones of the second number of viewers ([Col. 19 Lines 50-60] recommended users {second number of viewers}, recommendation system 522 may weight a global post score, individual signals, or a threshold for recommendation based on a distance between an author of a post and a potential recommended user. If a score for the post exceeds a threshold, the post 506 may be provided to the recommended user)([Col. 23 Lines 10-20] categories of interest {maturity preference})([Col. 10 Lines 0-15]  recommended posts are interesting to the user, users with similar interests)([Col. 16 Lines 51-64] Fig. 4 the “Popular” recommendation dialog boxes 402 may appear with posts that are recommended based on a high amount of post activity. For example, most of the recommended dialog boxes are displayed to a post recipient when the post is associated with a significant number of likes, comments, and @replies. The post may be “popular” with people in general (as with dialog box 410), or popular specific to a particular type of additional criteria)([Col. 3 Lines 40-55] second plurality of users {second number of viewers}), and
wherein the second number increases commensurate with an increasing of the calculated maturity score for the content ([Col.1 Lines 57-61] The score of the post can be computed upon its posting and recomputed with every comment and like).
determining a content maturity threshold for each of the viewers ([Col. 2 Lines 27-37] A post's score can be based off of a reputational score of the post's author. The reputational score can be calculated based on several criteria, for example, a number of users that follow the author and a quantity and quality of comments that the author receives on his posts. The reputational score can also be based on a similarly computed reputational score of each user that follows the author).

Jackson does not explicitly teach wherein the second number is greater than the first number, however
Harrang teaches wherein the second number is greater than the first number ([0041-0044] Bob {content creator in Fig. 2} shares and lets a group of his close friends interact with the content, Bob’s close friends reside in the second social network tier between concentric rings 202 and 204, Bob's friends in the second social network tier between concentric rings 202 and 204 are each able to have other friends that may only be indirectly linked with Bob,
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Jackson in view of Harrang order to have second group of viewer larger than the first group because it will provide a better indication that the content is being accessed by more viewers and distribute the content more dynamically and cost effectively through different online social media channels. 

Jackson does not explicitly teach, wherein the content is withheld from being displayed to respective ones of the first number of viewers and the respective ones of the second number of viewers until the maturity score for the content matches the content maturity threshold of the respective ones of the first number of viewers and the respective ones of the second number of viewers, however
Lewis teaches wherein the content is withheld from being displayed to respective ones of the first number of viewers and the respective ones of the second number of viewers until the maturity score for the content matches the content maturity threshold of the respective ones of the first number of viewers and the respective ones of the second number of viewers ([Col. 2 Lines 5-10] , determining other users of the set of associated users that had an interaction with the content item to determine an affinity score for each user, and selecting users for the subset of users with an affinity score that exceeds a threshold)([Col. 10 Lines 60-65]  determining an affinity score for each of the associated users and selecting associated users with an affinity score above a certain threshold for the subset)([Col. 12 Lines 53-59] A threshold can be set based on any suitable parameter, including, but not limited to, a certain percentage of the associate users, a relative number of similar interactions, by dividing the scores by each users number of interactions, a count of the content items each user interacts with, the number of different genres of content with which the user engages, etc)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Jackson in view of Lewis order to let viewers interact with the content and the content becomes available if the matching condition becomes true because it will provide a better classification to different groups of viewers who might have specific interests in particular content category. 

Regarding claim 2, Jackson, Harrang and Lewis teach the method of claim 1.
Jackson teaches receiving a plurality of viewer engagement components associated with the content ([Col. 3 Lines 15-20] users interact with the post)([Col. 11 Lines 63-66] Interaction such as commenting on, liking or viewing).

Regarding claim 3, Jackson, Harrang and Lewis teach the method of claim 2.
Jackson further teaches wherein the calculating of the maturity score for the content is based on a frequency at which the viewer engagement components are received ([Col. 26 Lines 22 -38] Fig. 7, element 726, frequency of commenting).

Regarding claim 5, Jackson, Harrang and Lewis teach the method of claim 2.
Jackson further teaches including determining key elements associated with the content, and wherein the calculating of the maturity score for the content includes searching the content and the received viewer engagement component for the determined key elements  ([Col. 24 Lines 3-20]  a post may be scored based on the query terms using mechanisms similar to mechanisms employed for scoring landing pages in response to search engine queries)([Col. 19 Lines 24-37], a ranking of a website by a search engine may be used to boost the score of a post)([Col. 23 Lines 35-45] Landing pages may be determined to be responsive to the query if the landing pages include words that are included in the query or synonyms of  words that are included in the query).


Regarding claim 8, claim 8 can be rejected with the same reasoning as claim 1.

Regarding claim 9, claim 9 can be rejected with the same reasoning as claim 2.

Regarding claim 10, claim 10 can be rejected with the same reasoning as claim 3.

Regarding claim 12, claim 12 can be rejected with the same reasoning as claim 5.

Regarding claim 15, claim 15 can be rejected with the same reasoning as claim 1.

Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 2.

Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 3.

Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 5.


s 4, 11 and 18 are rejected under 35 U.S.C. 103 as being un-patentable over Jackson et al (”Jackson”, US 8825759 B1) hereinafter Jackson, Harrang et al. (“Harrang”, US 20100131385 A1) hereinafter Harrang, and Lewis et al. (“Lewis”, US 9799081 B1) hereinafter Lewis, in view of Faller et al. (“Faller”, US 20140280236 A1) hereinafter Faller. 

Regarding claim 4, Jackson, Harrang and Lewis teach the method of claim 2.
Jackson, Harrang and Lewis do not explicitly teach wherein the calculating of the maturity score for the content includes determining a semantic distance between the content and at least some of the received viewer engagement components, however 
Faller further teaches wherein the calculating of the maturity score for the content includes determining a semantic distance between the content and at least some of the received viewer engagement components ([0041] determining a comment score of a comment is similarity between a topic included in the comment and the topic of the content item associated with the topic. In one embodiment, to determine whether the comment addresses a similar topic to that of the content item, the comment scorer 340 identifies the text of the comment and text included with the content item, The comment scorer 340 compares the text of the comment with text of the content item to determine the number of words common to the comment and the content item, Based on the number of common words {key elements}, the comment scorer 340 determines whether the comment addresses a similar topic to that of the content item).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Jackson, Harrang and Lewis in view of Faller in order to determine a semantic distance because it will provide more accurate method to calculate the maturity score which will provide more accurate data when expanding the comments and views to the second layer of users. 
Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 4.

Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 4.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Jackson et al (”Jackson”, US 8825759 B1) hereinafter Jackson, Harrang et al. (“Harrang”, US 20100131385 A1) hereinafter Harrang, and Lewis et al. (“Lewis”, US 9799081 B1) hereinafter Lewis, in view of Murphy-Chutorian et al. (“Murphy-Chutorian”, US 20150370830 A1) hereinafter Murphy-Chutorian.

Regarding claim 7, Jackson, Harrang and Lewis teach the method of claim 1, 
Jackson, Harrang and Lewis do not explicitly teach wherein at least one of the calculating of the maturity score for the content and the determining of the maturity threshold for each of the viewers is performed utilizing a cognitive analysis, however
Murphy-Chutorian teaches wherein at least one of the calculating of the maturity score for the content and the determining of the maturity threshold for each of the viewers is performed utilizing a cognitive analysis ([0077] machine learning techniques can be used to determine how to weight each of the individual scores).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Jackson, Harrang and Lewis in view of Murphy-Chutorian in order to utilize the machine learning techniques because it will would the help system automate and learn dynamically which direction the content will expand which will reduce the resources utilized especially when dealings with huge number of comments. 

Regarding claim 14, claim 11 can be rejected with the same reasoning as claim 7.
Regarding claim 21, claim 18 can be rejected with the same reasoning as claim 7.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444  
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444